Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 1 of 26




           EXHIBIT F
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 2 of 26


                                                                    111111111111111111111111111!!!1f1M111111111
(12)   United States Patent                                                    (10) Patent No.:    US 10,674,120 B2
       Carter                                                                  (45) Date of Patent:      *Jun. 2, 2020

       COMMUNICATION AND MONITORING                                                          (2013.01); HO4N 7/188 (2013.01); HO4N 7/20
       SYSTEM                                                                                (2013.01); GO7C 2009/00769 (2013.01); H04B
                                                                                                  1/38 (2013.01); HO4L 65/4069 (2013.01);
       Applicant: Eyetalk365, LLC, Cornelius, NC (US)                                                    (Continued)
                                                                         (58)           Field of Classification Search
       Inventor:    Ronald Carter, Matthews, NC (US)                                    USPC         348/14.01, 14.02, 14.03, 143, 155, 552,
                                                                                                       348/569, 739; 379/48, 88.13, 142.05,
       Assignee: Eyetalk365, LLC, Cornelius, NC (US)                                                                        379/364, 433.06
                                                                                        See application file for complete search history.
       Notice:      Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35              (56)                                References Cited
                    U.S.C. 154(b) by 0 days.
                                                                                                     U.S. PATENT DOCUMENTS
                    This patent is subject to a terminal dis-
                    claimer.                                                          7,466,992 B1 * 12/2008 Fujisaki           HO4M 1/274516
                                                                                                                                    455/556.1
                                                                             2002/0005894 Al *                1/2002 Foodman    GO8B 13/19645
(21) Appl. No.: 16/570,530                                                                                                            348/143
(22)   Filed:       Sep. 13, 2019                                        * cited by examiner
                                                                         Primary Examiner — Yosef K Laekemariam
(65)                   Prior Publication Data
                                                                         (74) Attorney, Agent, or Firm — Kirby Drake
       US 2020/0007826 Al           Jan. 2, 2020                                                 ABSTRACT
                                                                         (57)
                                                                         An audio-video communication system comprises a wireless
                Related U.S. Application Data                            exterior module located proximate an entrance, a comput-
                                                                         erized controller running a software application, and a
(63)   Continuation of application No. 16/225,979, filed on              remote peripheral device. The wireless exterior module
       Dec. 19, 2018, which is a continuation of application             includes a proximity sensor for detecting a person at the
                        (Continued)                                      entrance, a video camera for recording an image of the
                                                                         person at the entrance, a microphone for recording the
(51)   Int. Cl.                                                          person at the entrance, a speaker for playing audio to the
       HO4N 7/18              (2006.01)                                  person at the entrance, a transmitter for communicating
       HO4M 11/02             (2006.01)                                  sounds and images of the person at the entrance, and a
                         (Continued)                                     receiver for receiving communications at the wireless exte-
(52)   U.S. Cl.                                                          rior module. The computerized controller is disposed in
       CPC             HO4N 7/186 (2013.01); GO7C 9/00309                wireless electronic communication with the wireless exte-
                  (2013.01); GO7C 9/00563 (2013.01); G07C                rior module via the transmitter and the receiver of the
                                                                         wireless exterior module. The remote peripheral device is
                    9/00896 (2013.01); G07C 9/32 (2020.01);
                         G07C 9/33 (2020.01); HO4M 11/025                configured to electronically communicate with the comput-
                                                                         erized controller for viewing an image from the video
                    (2013.01); HO4N 7/142 (2013.01); HO4N
                     7/144 (2013.01); HO4N 7/147 (2013.01);              camera communicated from the wireless exterior module.
                         HO4N 7/148 (2013.01); HO4N 7/185                                            20 Claims, 12 Drawing Sheets




                                                                                              U
                                            261                               4(
                                                                                            861

                                                                                033         2830




                                                     06 I or                 83,7       006-1 ----   -2823

                                                     B=     D
                                                            a:
                                                                  up-
                                                                                    7819
                                                     P 002/
                                                         lite
                                                                  R661              2817
                                                                                    2821.
                                                                  WishDoar          2008
                                                      F1.8680,   Ceara




                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
  Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 3 of 26




                                           US 10,674,120 B2
                                                    Page 2


       Related U.S. Application Data                            Oct. 30, 2007, now Pat. No. 8,164,614, which is a
                                                                continuation of application No. 11/618,615, filed on
No. 15/237,933, filed on Aug. 16, 2016, now Pat. No.
                                                                Dec. 29, 2006, now Pat. No. 8,154,581, which is a
10,200,660, which is a continuation of application
                                                                continuation-in-part of application No. 10/682,185,
No. 15/237,797, filed on Aug. 16, 2016, now Pat. No.
                                                                filed on Oct. 9, 2003, now Pat. No. 7,193,644.
10,097,796, which is a continuation of application
No. 15/237,222, filed on Aug. 15, 2016, now Pat. No.     (60)   Provisional application No. 60/418,384, filed on Oct.
9,866,802, which is a continuation of application No.           15, 2002.
15/201,559, filed on Jul. 4, 2016, now Pat. No.
9,554,090, which is a continuation of application No.           hit. Cl.
14/968,491, filed on Dec. 14, 2015, now Pat. No.                HO4N 7/14          (2006.01)
9,414,030, which is a continuation of application No.           HO4N 7/20          (2006.01)
14/962,749, filed on Dec. 8, 2015, now Pat. No.                 G07C 9/32          (2020.01)
9,516,284, which is a continuation of application No.           G07C 9/33          (2020.01)
14/794,299, filed on Jul. 8, 2015, now Pat. No.                 G07C 9/00          (2020.01)
9,432,638, which is a continuation of application No.           H04B 1/38          (2015.01)
14/670,044, filed on Mar. 26, 2015, now Pat. No.                H04L 29/06         (2006.01)
9,485,478, which is a continuation of application No.           HO4W 80/10         (2009.01)
14/338,525, filed on Jul. 23, 2014, now abandoned,              HO4W 88/02         (2009.01)
which is a continuation of application No. 13/453,              U.S. Cl.
100, filed on Apr. 23, 2012, now abandoned, which is            CPC       HO4N 2007/145 (2013.01); HO4W 80/10
a continuation of application No. 11/929,464, filed on                        (2013.01); HO4W 88/02 (2013.01)




                   Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 4 of 26




U.S. Patent                Jun. 2, 2020                 Sheet 1 of 12                      US 10,674,120 B2




    100 —rte

                                                        Smartphone
                                   Cell Phone             PDA

             74

      In-Car Communication

                                                         76

             Video Phone                   Telephone                  PC Computer


                                                   II
                                                                 70

          Speaker                                                          Internet (Satellite/Da/Cable)
                                                                                          1 -81

                                                                                               CD-ROM R/W

                                                                                                         92
            DVMS                      Personal Computer
                                                                                 Switch         Hard Drive
         Transceiver               GUI Database Application
                                                                                          88            86
                                                                      82
                                                                            Voice Gen          90

                                      42-a
           DVMS             6
                                                 Router
         Transceiver                      I RF            1114               116
                                                                       Interior
                                                                      Door

                             115
                                             DVMS
                                          Transceiver
                                                           F._    10
                                                                        Beerio




                                                 FIG. 1




                  Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 5 of 26




U.S. Patent            Jun. 2, 2020              Sheet 2 of 12                     US 10,674,120 B2




        10—^114
              /



                                                                              18
                       26                20

                                              1111111




                                              DVMS
                                               ABC                  DF
                            1                   2                    3                 28

                            GHI                JKL                 MNO
                            4                   5                    6
                                                          14
                            PRS                TUV                 WXYZ
                             7                  8                    9

                                                0


                            2413
                                           FIG. 2




              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 6 of 26




U.S. Patent            Jun. 2, 2020              Sheet 3 of 12                    US   10,674,120 B2




    60


                                          3

                                         6 "..-111111




                                           DVMS                                    ••4
                                        TRANSCEIVER
                                               ABC                  DEF
                           1                    2                    3
                          GHI                                      MNO
                           4                                        6
                          PRS                  TUV                 wxz
                           7                    8                   9
                                                                                             61
                                                0
                             65 - 74-
                                           FIG. 3




              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 7 of 26




U.S. Patent                 Jun. 2, 2020                 Sheet 4 of 12                        US 10,674,120 B2




            Proximity sensor of DVMS module detects that a visitor is present, it signals the GUI Database
                                 Application. The video/audio recorder is actuated.



       DVMS Application generates a greeting, which is issued by the DVMS module to the Visitor. The DVMS
       Application also generates a notification that Is announced on an internal speaker that there is a Visitor
                                                       at the door.

                                                                       - I Enter Lodc Access Code I

        A User on the interior having access to the DVMS transceiver can greet the Visitor and open the door,
       or, alternatively, ignore the broadcast and allow the DVMS Application to prompt the Visitor (e.g. "Hello,
        please use the module and tell us who you wish to visit. Use the keypad to enter your answer), or set
         the DVMS transceiver to mute and monitor the Visitor. The entered number is transmitting from the
        DVMS to the database application, where the application confirms that the number corresponds to an
           occupant y, who is "officially" present If no individual corresponds to the number entered and a
        message is generated notifying the Visitor that they did not enter a valid selection. While this is going
        on, at anytime the door may be answered, thereby resetting the application to look for another visitor.
          The application keeps track of the number of times a wrong number is entered and can generate a
         variety of responses to pranks, including calling the police, issuing warnings and / or a loud noise, or
        just thanking the visitor and asking him to return another time. If no one corresponds to the number,
          the visitor is prompted to select, by pressing a number on the keypad designating who they wish to
                                        visit The method then re-lists the choices.



       If appropriate, when the number matches an occupant who is on the premises, the speaker broadcasts
           that the visitor is here to see occupant "y". Occupant 'y" can signal the computerized controller to
              take a message, or occupant)," use the DVMS transceiver to speak directly with the visitor, or
            occupant "y" can answer the door. If appropriate, the DVMS module Issues a prompt stating that
             occupant 'y" is not available and asks the visitor if they wish to talk to occupant'y' or to leave a
            message. If appropriate, at anytime the application can initiate a call to occupant "y6, and record
        both sides of the conversation. The occupant can just view the visitor, or initiate conversation. When
          a call is made to any peripheral device the dial tones are muted, so that a visitor can not record the
            tones. A visitor never knows where the occupant is unless the occupant tells the visitor. A visitor
             never knows whether the occupant can not be contacted or has just instructed the application to
           take a message. If the visitor has elected to leave a message then the method prompts the visitor
         to begin his message and then, optionally, offers him a chance to review and approve his message.
          The message or calls stored in the database with a beginning timestamp and an ending timestamp
            and the number of the occupant's mailbox. At the end of the call or message, the application can
              issue a dosing statement, and return to background music if programmed to do so. When the
          visitor departs, and is out of the range of the proximity sensor, all recording is stopped and saved In
          the record along with an ending timestamp, The occupant y can selectively sort to view the entire
                                              recorded visit or just the message.



                                                  FIG. 4




                 Copy provided by USPTO from the P1RS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 8 of 26




U.S. Patent             Jun. 2, 2020              Sheet 5 of 12                    US 10,674,120 B2




               Enter Lock Access Code (Assumption Ron is the database administrator
                                    and his daughter Is Betty)




                              Yes    The Visitor, using the DVMS
                                    keypad, enters the correct door
                                       lock code (e.g. 4321#)
                                                 No


                                       DVMS notifies Visitor "The
              Door Unlocks            code is in error, try again or
                                        press 9 for assistance.



                 The Visitor presses 9 requesting assistance. The DVMS Application
                 generates prompt "If you want to contact Occupant "y" (I.e. Ron)
                 press 1, If you want to contact Occupant "z" press 2. To repeat the
                                           menu press *."



                DVMS Application queries the declared occupant database for a match
               for the contact (e.g. Ron). Ron has one or more contact numbers. The
                DVMS Application generates a response that "DVMS" is attempting to
                 locate Ron, please hold on. DVMS generates a direct communication
                 via by a remote peripheral device (i.e. video phone). If no contact is
                established, then DVMS generates a prompt "Do you wish to leave a
              message for Ron on his Video phone (or cell phone), or record a message
                     for Ron's mailbox. The message can be text, audio or video.




               The declared user, Ron, and the Visitor establish contact by one of the
              remote peripheral devices and Ron tells Betty what the code to the door
                is. Alternatively, Ron or Betty using passwords logs onto the DVMS
              Database Application and temporarily removes the lock on the door. The
                 time interval of "temporary" is defined in the database. In the first
              instances it Is recognized that the Visitor either doesn't have access to a
                            telephone and / or doesn't know Ron's number.



                                            FIG. 5




               Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 9 of 26




U.S. Patent                     Jun. 2, 2020                Sheet 6 of 12                   US 10,674,120 B2




    100 --"Nkk


                                                     SmartithOne            279
                          277        Cell Phone         PDA

           274 --\
     In-Car Communication System

                                                      276                      278

     275       Video Phone                  Telephone            PC Computer



                                  270 —1      PSTN      I      277          Cell Phone


                                                     2).2 2r                               Internet
                                                                                     Satelltte/DSL/Cable)
                                                                Monitoring
                                  240              DVS App
                                                                  App
                                        Wireless Command                                   Wireless
    Speaker                                                                                Access F— 250
                                            Computer                                     PoInt/Router
           248

                                                                     2200

               Wireless          2
              Pocket PC
                                                   Interior
                                                                                  Door           Lock
                 2112—r                            Exterior
                                                                                     \— 2116       '- 2114
                                         Digital wireless
              Speaker                                                210
                                            Camera

                      212 246           Webstlx Camera
                                                                  247
                                         APP     APP

                                                  FIG. 6




                   Copy provided by USPTO from the MRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 10 of 26




U.S. Patent            Jun. 2, 2020              Sheet 7 of 12                         US 10,674,120 B2




                                               214                         "--    210


                225


                                                                           238


                                                                           216




                                                                           220

                                                                     218

                                           FIG. 7




                       210 ---‘,
                                                                             214




                                                                o
                                                   0
                                                       0               0


                                                                                 224
                                        222

                                                       0

                                                   0                  0

                          220


                                          FIG. 8




              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 11 of 26




U.S. Patent            Jun. 2, 2020              Sheet 8 of 12                      US 10,674,120 B2




               210                                                     214




                                                                                    235

                                                                                   228
                                                                                        234

                                           e                                      236


                                            O                             232
                                                                             234
                                                                  2340
                                                                 234
                                                       226
                                           FIG. 9




              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
               Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 12 of 26




                                                                                                                                  1ualua *S11
                                                                   DVS Options
                  Configuration Settings           •-•- 2220
                            Sewer Address                       Server Port
                             197.168.253
          Base 64 UserName Base 64 Password
                                                                    80       h— 2226
                                                                       Base 64 Encryption
                                                                                           f-        2202
                                                                                                          Action
2224—<- 1                                                        ZW52ZW50cXM6ZW52W50cMx I I Generatkh— 2203




                                                               I
                    MultiConvo UserName            ?222 MultiConvo Client Port MultiConvo Listener Port
2221                        Server                 I              5999       I        I       5998       1^— 2205




                                                               I
                                Client Audio File Network Folder Path       •-• 2219
2220                 Illoanidwns serveitudiolarchivedlaystetaerverAudio.Wav
                                 Audio Capture Network Folder Path
2218                             tsloanichans servertaudiolarchlvedt                   I
          Door Reset Time                          Door Audio Record Timer               Default Video Archived Frames




                                                                                                                                 ZI JO 6 pails
2216        10                                     13•1=111[4. 2212                       5                         2204
           Archived Video Loop Frame Rate          Archive Audio OnlOff                  Archive Video Record On/Off
2214       400                                    I OFF             IMIh— 2213            ON
                                                                                                                    2209  2206
          Audio Playback File Timer On/Off        Phone E111811 T er On/Off              Phone Email Address
2215       OFF                                      OFF                      2207       I 7045198823@messaging.sprintpcscom I
                Audio Playback File Timer 1        Audio Playback File Timer 2        Audio Playback File Timer 3
2208a            ostswav                            creek.wav                  BEI   I dracwelcome.wav            1:11"— 2208c
                     From                             From           To L 2208b          From           To
                                                                                              - .
2210a            7              Off-               QM-                          2210b 19




                                                                                                                                   ZS OZI'VLOI Sf1
                         1211                                                                       6              2210c

                Save            Cancel

        •
 2200
                                                               FIG. 10
   Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 13 of 26




U.S. Patent              Jun. 2, 2020                                                 Sheet 10 of 12                                                  US 10,674,120 B2




                                                                                                                                                CO
                                                                                                                                                Cri




                                                                                                                                               0
                                                                                                                                              O




                                                                                                                 HalloweenMuslc.w
                                                          Wive                                      s                                                   X
                                                          8                               8
                                                          m0 G,                                                                                0




                                                                                :::•*:::::::.        ..                                                          In
                                                                                .4:::::444:::.:.:.•.
                                                                            ...               .... ..                                                            J
                                                                  Camera View




                                                                                                                                            ••••:4•:•:•:•:•.•
                                                                           ...            s                                              .•.•X•:•:•X•:•:••
                                                                            :-.                                                           '•:•:•:•:•:+:•:$ .
                                                                                                                                             "•'-' • •:•:•: (
           8
           co                                                                                                                                       ::$
                                                                           ..         .• .•:•:..•                                   ••• .•...:•:•:::::::::
                                                                                                                                        i § I ii

                                                                                fti:::::•:•:•:::        4.   •
                                                                                                                                                             C
                                                                  ONE1111I




                                                                                                                                              .. !:::.*!ii
                                                                                                                                                                 1
                             Microsoft Sound Mapper - I




                                                                                                                                                . ...per&




                                                                                       11,1                                                                  :
           8             0
     co,
                                                          AIN.,




                                                                  4
                                                           Ch
                                                                                  V
                                                           N



                                                                                                                        ti
                                                                                                                        O




                Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 14 of 26




U.S. Patent              Jun. 2, 2020                    Sheet 11 of 12                   US 10,674,120 B2




        2400


                I Text to Speech                     Agent

                         Hello. And welcome to my house.
                                                                                                 2402

                         Preview              (   Save )       (    Reset

                     (preview)      C Save                              (    Reset )

                    Agent General Settings
                          Save audio playback file as below
        2404

                          Select your MS Agent from the list below...                            2406

        2408              Select your MS Agent actions from the list below... all




                                                                                     1
                    Agent Detailed Settings
                         Speed                                          155
        2410
                         Pitch         -o                                   82
                      Volume           4111          =11.10
                                                                        40000



                                                  FIG. 12
        2500

                                    Sound - Sound Recorder
                  Edit       Effects          Help
               Position:                                                              Length:
               0.00 sec.                                                             0.00 sec.


                                                      C>       I        O        I

                                                  FIG. 13




               Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 15 of 26




U.S. Patent            Jun. 2, 2020                      Sheet 12 of 12                    US 10,674,120 B2




        260 —"--4k.


                                                                              262 --•—•




        261                     DVMS                                  4( 2:35         0
                                 •::::::;.•:-          *•::•:•:-.:7:-:-:-.: Play     Set
                                 ::::4:•:-                *.C.,:•:•:•:•:-
                                                           ..........„.
                                     it:•:-.-           , •••••:•:-
                                      .44.• .          1:'         % ' * 833        2830
          2802


                                           •:•:•:•: :::::::::
                                         •:::::::::::::::::::::$'
                          On Off         tmage          Listen       Play          Talk      2823

                         Status: Cile            Le                       2819
                         Status: Dis •          ,,                        er                 2843
                         Status: Con            1'                        2818
                        16=.
                           ,- 3 p_mr!           Down                      2820
                                                Right                     2817
                                                Home                      2821
                                                Unlock Door               2808
                           File Server       Camera                                = I




                                               FIG. 14




              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 16 of 26




                                                   US 10,674,120 B2
                   1                                                                             2
      COMMUNICATION AND MONITORING                                 also problems associated with receiving visitors. Some
                SYSTEM                                             visitors may be unwelcome, for example, and it is often not
                                                                   evident that a visitor is a threat or an annoyance until after
           CROSS REFERENCE TO RELATED                              the door is open.
                       APPLICATIONS                             5      There are many types of systems for receiving a person by
                                                                   an occupant or resident and/or on the behalf of the occupant
   The present patent application is a U.S. continuation           or resident. Such systems include those disclosed in each of:
patent application of, and claims the benefit under U.S.C. §       U.S. Pat. No. 5,148,468 titled "Door Answering System",
120 to, U.S. patent application Ser. No. 16/225,979, filed         which issued Sep. 15, 1992 to Marrick et al; U.S. Pat. No.
Dec. 19, 2018, which is a U.S. continuation patent applica- to 5,303,300 titled "Security Door Phone Device," which
tion of, and claims the benefit under U.S.C. § 120 to, U.S.        issued Apr. 12, 1994 to Eckstein; U.S. Pat. No. 5,406,618
patent application Ser. No. 15/237,933, filed Aug. 16, 2016,       titled "Voice Activated, Hands Free Telephone Answering
which is a continuation of U.S. patent application Ser. No.        Device," which issued Apr. 11, 1995 to Knuth, et al.; and
15/237,797, filed Aug. 16, 2016, which is a U.S. continua-         U.S. Pat. No. 5,657,380 titled "Interactive Door Answering
tion patent application of, and claims the benefit under is and Messaging Device with Speech Synthesis," which
U.S.C. § 120 to, U.S. patent application Ser. No. 15/237,222,      issued to Mozer on Aug. 12, 1997. Nevertheless, a need
filed Aug. 15, 2016, which is a U.S. continuation patent           remains for further improvement in such a system.
application of, and claims the benefit under U.S.C. § 120 to,
U.S. patent application Ser. No. 15/201,559, filed Jul. 4,                                   SUMMARY
2016, which is a U.S. continuation patent application of, and 20
claims the benefit under U.S.C. § 120 to, U.S. patent                  The present disclosure includes many aspects and fea-
application Ser. No. 14/968,491, filed Dec. 14, 2015, which        tures. Moreover, while many aspects and features of the
is a U.S. continuation patent application of, and claims the       present disclosure relate to, and are described in, the context
benefit under U.S.C. § 120 to, U.S. patent application Ser.        of a system for receiving a person at an entrance, such as, an
No. 14/962,749, filed Dec. 8, 2015, which is a continuation 25 entrance to a home or business, the present disclosure is not
patent application of U.S. patent application Ser. No.             limited to use only in such context and may be used and has
14/794,299, filed Jul. 8, 2015, which is a continuation of         applicability in other contexts as well.
U.S. patent application Ser. No. 14/670,044, filed Mar. 26,            In one aspect of the present disclosure, an audio-video
2015, which is a continuation patent application of U.S.           communication system comprises a wireless exterior mod-
patent application Ser. No. 14/338,525, filed Jul. 23, 2014, 30 ule located proximate an entrance, a computerized controller
and which is a U.S. continuation patent application of, and        running a software application and a remote peripheral
claims the benefit under U.S.C. § 120, U.S. patent applica-        device. The wireless exterior module includes a proximity
tion Ser. No. 13/453,100, filed Apr. 23, 2012, published as        sensor for detecting a person at the entrance, a video camera
U.S. patent application no. US 2012/0262581, now aban-             for recording an image of the person at the entrance, a
doned, and which the '100 application is a U.S. continuation 35 microphone for recording sound of the person at the
patent application of, and claims priority under 35 U.S.C. §       entrance, a speaker for playing audio to the person at the
120 to, U.S. patent application Ser. No. 11/929,464, filed         entrance, a transmitter for communicating sounds and
Oct. 30, 2007, now granted as U.S. Pat. No. 8,164,614, and         images of the person at the entrance, and a receiver for
which '464 application is a U.S. continuation patent appli-        receiving communications at the wireless exterior module.
cation of, and claims priority under 35 U.S.C. § 120 to, U.S. ao The computerized controller is disposed in wireless elec-
patent application Ser. No. 11/618,615, filed Dec. 29, 2006,       tronic communication with the wireless exterior module via
which granted as U.S. Pat. No. 8,154,581, and which '615           the transmitter and the receiver of the wireless exterior
application is a U.S. continuation-in-part patent application      module. The computerized controller is configured to con-
of, and claims priority the under 35 U.S.C. § 120 to, U.S.         trol recording of communications with the wireless exterior
patent application Ser. No. 10/682,185, filed Oct. 9, 2003, 45 module and playback of such recording, and the software
published as U.S. patent application publication no. US            application includes a graphic user interface that enables a
2005/0285934 Al, and now granted as U.S. Pat. No. 7,193,           user to view images from the video camera communicated
644, which patent application is a nonprovisional patent           from the wireless exterior module. The remote peripheral
application of U.S. patent application Ser. No. 60/418,384,        device is configured to electronically communicate with the
filed on Oct. 15, 2002, expired. Each of these patent appli- so computerized controller for viewing an image from the
cations, patent application publications, and patent is hereby     video camera communicated from the wireless exterior
incorporated herein by reference.                                  module.
                                                                       In a feature of the first aspect, the audio-video commu-
                       BACKGROUND                                  nication system further comprises a second wireless exterior
                                                                ss module located proximate an entrance, with the second
   There are numerous problems presently associated with           wireless exterior module having a proximity sensor for
receiving visitors at a home or office. When the resident of       detecting a person at the entrance, a video camera for
the home or occupant of the office (hereinafter generally          recording an image of the person at the entrance, a micro-
referred to as either resident or occupant) is absent, there is    phone for recording sound of the person at the entrance, a
often no message for the visitors, no means to leave an 60 speaker for playing audio to the person at the entrance, a
interactive message for the resident, and no means to ensure       transmitter for communicating sounds and images of the
that unwanted access is not obtained. Moreover, answering          person at the entrance, and a receiver for receiving commu-
the call of someone at a door of a dwelling can present            nications at the wireless exterior module. The computerized
certain security risks to an occupant therein. This situation      controller running the software application is further dis-
can be especially inconvenient when, for example, a deliv- 65 posed in wireless electronic communication with the second
ery or repair person arrives and the resident is not present.      wireless exterior module via the transmitter and the receiver
When the resident is present, on the other hand, there are         of the second wireless exterior module.



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
          Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 17 of 26




                                                     US 10,674,120 B2
                               3                                                                       4
   In another feature of this aspect, the remote peripheral             is played through a graphical user interface. With further
device is configured to remotely actuate the camera of the              regard to this feature, the recorded greeting is selected by the
wireless exterior module. In an additional feature, the                 user from a plurality of recorded greetings. It accordance
graphic user interface enables a user to view streaming video           with this feature, the recorded greetings are seasonal greet-
with the remote peripheral device. In yet another feature, the     s    ings. It is preferred that the recorded greeting includes audio
remote peripheral device comprises a cell phone. In still yet           and video.
another feature, the remote peripheral device comprises a                  In an additional feature, the method further comprises the
video phone. In further features, the remote peripheral                 step of posting, by the user from a remote peripheral device,
device comprises a computer and a personal digital assistant.           a video greeting for presentation to a first person at the
   In an additional feature, the entrance comprises an             io   entrance. In further features, the wireless handheld device
entrance of a business. In another additional feature, the              comprises a cell phone, a video phone, and a personal digital
entrance comprises an entrance of a residence. In a further             assistant.
feature, the wireless exterior module includes a display                   In yet another feature, the entrance comprises an entrance
screen. In still a further feature, the wireless exterior module        of a business. In still a further feature, the entrance com-
includes a keypad comprising a touch screen or a keyboard.         15   prises an entrance of a residence. In another feature, the
In yet a further feature, the wireless exterior module is               method further comprises the step of saving a recording of
portable and includes a locking mechanism and an electrical             the two-way audio-communications in a database for later
receptacle for quickly attaching to a source of electricity.            playback. In yet another feature, the method further com-
   In another feature, the wireless exterior module has a               prises transmitting, to a video display located proximate the
portable energy source and is secured in a holster. In yet         20   entrance for presentation to the first person at the entrance,
another feature, the computerized controller comprises a                video of the second person recorded using the wireless
personal computer. In still yet another feature, the comput-            handheld device.
erized controller is disposed in electronic communication                  In an additional feature, the transmitting includes com-
with a public switching telephone network (PSTN).                       munications over the Internet. In further features, the trans-
   In a further feature, the computerized controller is dis-       25   miffing includes communications over a cellular network
posed in electronic communication with the Internet. In an              and over a satellite network. In yet another feature, the
additional feature, the audio-video communication system                method further comprises remotely actuating the camera
further comprises an electronically actuated lock that is               located proximate the entrance using the wireless handheld
configured to be unlocked by the computerized controller. In            device. In still further features, the step of remotely actuat-
another feature, the system further comprises a voice rec-         30   ing the camera includes zooming an image of the first person
ognition system.                                                        at the entrance and remotely moving the camera to change
   In still a further feature, a transceiver includes the trans-        the view of the camera.
mitter for communicating sounds and images of the person                   In a third aspect of the present disclosure, a method for
at the entrance and the receiver for receiving communica-               receiving a person at an entrance comprises the steps of (a)
tions at the wireless exterior module. In yet another feature,     35   detecting, with a proximity sensor located proximate an
the computerized controller includes an image recognition               entrance, the presence of a person at the entrance; (b)
module for identifying at least one of faces, eyes, and                 transmitting, to a computerized controller running a soft-
fingerprints.                                                           ware application, video of the person at the entrance
   In a second aspect of the present disclosure, a method for           recorded using a camera located proximate the entrance; and
two-way audio-video communications between a first per-            40   (c) providing, with the application software running at the
son at an entrance and a second person comprises the steps              computerized controller, a graphic user interface to a remote
of (a) detecting, with a proximity sensor located proximate             peripheral device by which a user of the remote peripheral
an entrance, the presence of a first person at the entrance;            device may view the video of the person at the entrance.
and (b) providing real time audio-video communications                     In a feature of this aspect, the method further comprises
between the first person at the entrance and a second person       45   the step of saving, in accordance with the application
using a wireless handheld device. Step (b) is done by (i)               software running at the computerized controller, the video of
transmitting, to the wireless handheld device of the second             the person at the entrance in a database in association with
person, video of the first person at the entrance recorded              a timestamp. In other features, the video is viewed using the
using a camera located proximate the entrance, (ii) trans-              remote peripheral device in real-time, viewed using the
mitting, to the wireless handheld device of the second             so   remote peripheral device after the person at the entrance has
person, audio of the first person at the entrance recorded              left, and is streamed to the remote peripheral device.
using a microphone located proximate the entrance, and (iii)               In an additional feature, the method further comprises the
transmitting, to a speaker located proximate the entrance for           step of transmitting, to the computerized controller running
playing to the first person at the entrance, audio of the               the software application, audio of the person at the entrance
second person recorded using the wireless handheld device.         55   recorded using a microphone located proximate the
   In a feature of this aspect, the transmitting includes               entrance; wherein the graphic user interface provided to the
wireless communications between both the camera and                     remote peripheral device further enables a user of the remote
microphone located proximate the entrance and a comput-                 peripheral device to hear the audio of the person at the
erized controller running a software application including a            entrance. In another feature, the method further comprises
graphic user interface by which the audio-video communi-           60   the step of playing a recorded greeting to the person at the
cations between the first person and the second person are              entrance upon the detection of the person at the entrance
established. In another feature, the method further comprises           with the proximity sensor.
the step of playing a recorded greeting to the first person at             In another feature, the method further comprises deter-
the entrance upon the detection of the first person at the              mining, by a user with the remote peripheral device, the
entrance with the proximity sensor. With regard to this            65   recorded greeting that is played through a graphical user
feature, the method further comprises determining, by a user            interface. With regard to this feature, the recorded greeting
with a remote peripheral device, the recorded greeting that             may be selected by the user from a plurality of recorded



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 18 of 26




                                                    US 10,674,120 B2
                              5                                                                   6
greetings, the recorded greetings may be seasonal greetings,         canned and live audio files, and review archived system
and the recorded greeting may include audio and video.               events in the system of FIG. 6.
   In yet another feature, the method further comprises the
step of posting, by the user from the remote peripheral                               DETAILED DESCRIPTION
device, a video greeting for presentation to a person at the 5
entrance. In other features, the remote peripheral device               As a preliminary matter, it will readily be understood by
comprises a cell phone, a video phone, a computer, and a             one having ordinary skill in the relevant art ("Ordinary
personal digital assistant. In still other features, the entrance    Artisan") that the present disclosure has broad utility and
comprises an entrance of a business and an entrance of a             application. Furthermore, any embodiment discussed and
residence.                                                        io identified as being "preferred" is considered to be part of a
   In still another feature, the method further comprises            best mode contemplated for carrying out the present disclo-
remotely actuating the camera located proximate the                  sure. Other embodiments also may be discussed for addi-
entrance using the remote peripheral device. In further              tional illustrative purposes in providing a full and enabling
features, the step of remotely actuating the camera includes         disclosure of the present disclosure. Moreover, many
zooming an image of the person at the entrance and remotely is embodiments, such as adaptations, variations, modifications,
moving the camera to change the view of the camera.                  and equivalent arrangements, will be implicitly disclosed by
   In addition to the aforementioned aspects and features of         the embodiments described herein and fall within the scope
the present disclosure, it should be noted that the present          of the present disclosure.
disclosure further encompasses the various possible combi-              Accordingly, while the present disclosure is described
nations of such aspects and features.                             20 herein in detail in relation to one or more embodiments, it is
                                                                     to be understood that this disclosure is illustrative and
       BRIEF DESCRIPTION OF THE DRAWINGS                             exemplary of the present disclosure, and is made merely for
                                                                     the purposes of providing a full and enabling disclosure of
   One or more preferred embodiments of the present dis-             the present disclosure. The detailed disclosure herein of one
closure now will be described in detail with reference to the 25 or more embodiments is not intended, nor is to be construed,
accompanying drawings.                                               to limit the scope of patent protection afforded the present
   FIG. 1 is a schematic diagram of a system in accordance           disclosure, which scope is to be defined by the claims and
with a preferred embodiment of the present disclosure.               the equivalents thereof. It is not intended that the scope of
   FIG. 2 is a planar view of the font of a DVMS module of           patent protection afforded the present disclosure be defined
the system of FIG. 1                                              30 by reading into any claim a limitation found herein that does
   FIG. 3 is a planar view of the front of a DVMS transceiver        not explicitly appear in the claim itself.
of the system of FIG. 1.                                                Thus, for example, any sequence(s) and/or temporal order
   FIG. 4 is a block diagram overview of a method in                 of steps of various processes or methods that are described
accordance with a preferred embodiment of the present                herein are illustrative and not restrictive. Accordingly, it
disclosure.                                                       35 should be understood that, although steps of various pro-
   FIG. 5 a block diagram extension of the method of FIG.            cesses or methods may be shown and described as being in
4.                                                                   a sequence or temporal order, the steps of any such processes
   FIG. 6 is a schematic diagram of a system in accordance           or methods are not limited to being carried out in any
with another preferred embodiment of the present disclo-             particular sequence or order, absent an indication otherwise.
sure.                                                             ao Indeed, the steps in such processes or methods generally
   FIG. 7 is a perspective view of the front of a wireless           may be carried out in various different sequences and orders
network camera of the system of FIG. 6.                              while still falling within the scope of the present disclosure.
   FIG. 8 is a side view of the wireless network camera of           Accordingly, it is intended that the scope of patent protection
FIG. 7.                                                              afforded the present disclosure is to be defined by the
   FIG. 9 is a perspective view of the rear of the wireless 45 appended claims rather than the description set forth herein.
network camera of FIG. 7.                                               Additionally, it is important to note that each term used
   FIG. 10 is a representative screen view of a wireless             herein refers to that which the Ordinary Artisan would
command center of the system of FIG. 6, wherein various              understand such term to mean based on the contextual use of
parameter settings for configuring, e.g., the audio, video,          such term herein. To the extent that the meaning of a term
server, and cell phone options are illustrated.                   so used herein—as understood by the Ordinary Artisan based
   FIG. 11 is a screen view of the normal operating mode             on the contextual use of such term—differs in any way from
interface of the wireless command center of FIG. 10,                 any particular dictionary definition of such term, it is
wherein a user is able to dynamically control a wireless             intended that the meaning of the term as understood by the
network camera, view video images generated by the wire-             Ordinary Artisan should prevail.
less network camera, listen and send both pre-canned and 55             Furthermore, it is important to note that, as used herein,
live audio files, and review archived system events.                 "a" and "an" each generally denotes "at least one," but does
   FIG. 12 is a dialog box screen view of the text-to-voice          not exclude a plurality unless the contextual use dictates
synthesizer module of the wireless command center of FIG.            otherwise. Thus, reference to "a picnic basket having an
10.                                                                  apple" describes "a picnic basket having at least one apple"
   FIG. 13 is a dialog box screen view of the recorded voice 60 as well as "a picnic basket having apples." In contrast,
synthesizer module of the wireless command center of FIG.            reference to "a picnic basket having a single apple"
10.                                                                  describes "a picnic basket having only one apple."
   FIG. 14 is a planar view of the front of a wireless pocket           When used herein to join a list of items, "or" denotes "at
PC that is connected to a wireless network, wherein a user           least one of the items," but does not exclude a plurality of
of the wireless pocket PC is able to dynamically control the 65 items of the list. Thus, reference to "a picnic basket having
wireless network camera, view video images generated by              cheese or crackers" describes "a picnic basket having cheese
the wireless network camera, listen and send both pre-               without crackers", "a picnic basket having crackers without



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 19 of 26




                                                   US 10,674,120 B2
                              7                                                                 8
cheese", and "a picnic basket having both cheese and                 The personal computer 80 preferably has a battery backup
crackers." Finally, when used herein to join a list of items,     as well as a means for detecting a loss in electrical power
"and" denotes "all of the items of the list." Thus, reference     such that, when electrical power is lost the battery backup
to "a picnic basket having cheese and crackers" describes "a      will provide sufficient operating time for the personal com-
picnic basket having cheese, wherein the picnic basket 5 puter 80 to notify someone responsible for the maintenance
further has crackers," as well as describes "a picnic basket      of the system that there has been a loss of electricity.
having crackers, wherein the picnic basket further has            Notification of the loss of electricity can be important, since
cheese."                                                          the loss of electrical power can be an indication of a
   Referring now to the drawings, one or more preferred           burglary. Additionally, if there is no electricity, then appli-
embodiments of the present disclosure are next described. to ances, such as refrigerators, air conditioners, and heaters,
The following description of one or more preferred embodi-        cannot function and significant damage can results if the
ments is merely exemplary in nature and is in no way              electrical failure goes undetected for a substantial period of
intended to limit the disclosure, its applications, or uses.      time.
                                                               15
                                                                     The personal computer 80 runs a software application that
                    The System of FIG. 1                          includes a DVMS Database Application 82 and graphic user
                                                                  interfaces (GUIs). The personal computer 80, in accordance
   FIG. 1 is a schematic diagram of a system 100 in               with the software application, controls communication in the
accordance with a preferred embodiment of the present             system 100, coordinates multiple communication devices in
disclosure. For purposes of providing an enabling descrip- 20 the system 100, and is used to define responses to prompts
tion, the system 100 is described in the context of a door        and events in the system 100. The DVMS Database Appli-
answering system for receiving a person at a home or office       cation 82 and its uses are described in greater detail below.
and is capable of controlling access to the home or office. In       The system 100 further includes a wireless router 42
FIG. 1, the exterior of the home or office is differentiated      located in the interior. The wireless router 42 in FIG. 1 is
from the interior by demarcation line 115, which represents 25 represented as being separate from the personal computer
a wall or other similar structure. The wall 115 includes an       80, however, the wireless router 42 could alternatively form
entrance in the form of a door 114 and an electronically          part of the personal computer 80. The wireless router 42 is
actuated lock 116 for selectively locking and unlocking the       used to establish a wireless network and is disposed in
door 114.                                                         electronic communication with the personal computer 80.
   A computerized controller in the form of a personal 30            The system 100 also includes a DVMS module 10 located
computer 80 is disposed in the interior and is configured to      on the exterior of the home or office proximate the door 114.
selectively actuate the lock 116. The personal computer 80        The DVMS module 10 is configured for use in the exterior
preferably includes a DVD-R/W 84, a CD-ROM R/W 92,                of the home or office, which may include outdoor use in
and a hard drive 86. One or more of these components              external residential or commercial locations. The DVMS
84,92,86 of the personal computer 80 preferably are utilized 35 module 10 is disposed in wireless communication with the
for recording video and audio communications that are             wireless network, including the personal computer 80, via
transmitted to and from the DVMS module 10 (described in          the wireless router 42.
further detail below) and for playing video and audio                With reference to FIG. 2, the DVMS module 10 prefer-
communications that are stored via the personal computer          ably includes: a video camera 22; speakers 12; a proximity
80.                                                            ao sensor 26; a microphone 20; an LCD display 16; a quick
   The personal computer 80 also may include a voice              connect electrical receptacle 24; and a radiofrequency
generator 90 for use in generating prompts, which either          receiver/transmitter represented by antenna 18. The prox-
exists as pre-recorded messages or are generated by a voice       imity sensor 26 activates the camera 22 upon detection of
synthesizer. Each of these components 84,92,86,90 of the          movement, which in turn relays an image or streaming video
personal computer 80 may be separately disposed from the 45 to the personal computer 80 where it is saved by the personal
personal computer and connected, for example, by a switch         computer 80 in a database in association with a timestamp.
88, or may form part of the personal computer 80 and be           Operation of the system is described in further detail below.
disposed in electronic communication with a bus of the               The DVMS module 10 optionally includes a small por-
personal computer 80 within the housing thereof.                  table energy source, such as a battery that is rechargeable via
   A speaker 44 is disposed in electronic communication so the quick connect electrical receptacle 24, for portable use as
with the personal computer 80. The speaker 44 is not shown        well as for use in the event of a power failure.
as being wireless, but could be. Moreover, one speaker 44 is         The LCD display 16 screen preferably is a low energy
shown, but additional speakers could be used in the system        screen reducing energy consumption. The LCD display 16
100. Furthermore, speaker 44 in FIG. 1 is represented as          preferably comprises a touch screen and can be used to send
being separate from the personal computer 80, however, the 55 and receive text similar to a keypad. Alternatively, or in
speaker 44 could alternatively form part of the personal          addition thereto, the DVMS module 10 includes a keypad
computer 80.                                                      14. In either case, the DVMS module 10 enables text
   The personal computer 80 preferably is disposed in elec-       messaging by a person at the exterior, which in turn enables
tronic communication with the Internet. The connection            a private non-audible conversation to be had and eliminates
with the Internet preferably is accomplished by a broadband 60 risks of eavesdropping by a passerby.
connection such as a connection 81 provided by a satellite           The DVMS module 10 also includes a locking mechanism
modem, a DSL model, or a cable modem, or any combina-             28 for receipt in a mounting holster (not shown). The locking
tion thereof.                                                     mechanism 28 enables the DVMS module 10 to be installed
   The personal computer 80 also preferably is connected to       securely wherever holstered, or to be moved to some other
a public switching telephone network (PSTN) 70, which 65 remote location, as desired. The DVMS module 10 thus is
enables communication by and with the personal computer           portable, much like a cell phone, and can be securely
80 via standard telephone lines.                                  mounted and quickly connected to an electrical source.



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 20 of 26




                                                     US 10,674,120 B2
                               9                                                                     10
   It is anticipated that there could be multiple entrances to          "Momma"; passwords to access the software application;
the home or office and, similarly, multiple DVMS modules                access codes to actuate the electronic lock controlled by the
similar to DVMS module 10 of FIG. 2 could be utilized,                  computerized controller; a number or other identifier that
each disposed in wireless communication with the wireless               corresponds to an occupant's name; and at least one tele-
network via the wireless router 42.                                5    phone number by which an occupant can be reached. The
   The system optional includes one or more DVMS trans-                 administrator also preferably defines a preferred hierarchy of
ceivers 60. The DVMS transceivers 60 is configured for use              storage of audio and video data, the location and number of
in the interior of the home or office. As illustrated in FIG. 1,        backup devices, and whether replications of the database are
a DVMS transceivers 60 may be disposed in wireless                      to be kept.
communication with the wireless network, including the             to      Additionally, when setting up the software application,
personal computer 80, and the DVMS module 10, via the                   the administrator chooses, inter alia: a prompt for greeting a
wireless router 42. Additionally or alternatively, a DVMS               visitor; chooses an announcement that is to be given over a
transceivers 60 may be configured to wirelessly communi-                speaker within the interior when a visitor arrives; a prompt
cate directly with the DVMS module 10, thus bypassing                   for requesting information from a visitor; a request instruct-
communications through the wireless router 42.                     15   ing a visitor as to their choices in leaving a message or
   With reference to FIG. 3, each DVMS transceiver 60 is                contacting a declared user; and the action that is to be
portable and, like the DVMS module 10, the DVMS trans-                  performed by the computerized controller based on the input
ceiver 60 communicates by short-range radiofrequency                    by the visitor.
transmissions. The DVMS transceiver 60 includes: speakers                  The administrator also tailors the security/premise moni-
62; a microphone 63; an LCD display 66; a quick connect            20   toring response by, inter alia: designating telephone numbers
electrical receptacle 65; and a radiofrequency receiver/                that the computerized controller calls when, for example,
transmitter represented by antenna 68. The DVMS trans-                  there is a loss of power; and designating telephone emer-
ceiver 60 optionally includes a small portable energy source,           gency numbers (e.g., telephone numbers for the police, the
such as a battery that is rechargeable via the quick connect            fire department, relatives, private security companies) that
electrical receptacle 65, for portable use as well as for use in   25   the computerized controller calls when an emergency is
the event of a power failure. The DVMS transceiver 60                   detected. The computerized controller also conducts self
further includes a mute switch 61, which cuts-off the micro-            checks to confirm that all the components of the system are
phone 63, thus assuring a user of the DVMS transceiver 60               operational and keeps a log of the self checks, and the
that a visitor can be monitored using the DVMS transceiver              computerized controller preferably calls one or more desig-
60 without inadvertently sending an audible signal from the        30   nated numbers when a self check indicates a failure or
user.                                                                   otherwise improper operation.
   The LCD display 66 screen preferably is a low energy                    The software application also can be configured to play
screen reducing energy consumption. The LCD display 66                  background music or videos at different times of the year
preferably comprises a touch screen and can be used is used             and/or different times of the day to reflect seasonal holidays,
to send and receive text similar to a keypad. Alternatively, or    35   birthdays, and events. For instance, on Halloween the
in addition thereto, the DVMS transceiver 60 includes a                 administrator may wish to have scary music and howls
keypad 64. In either case, the DVMS module 60 enables text              issuing from the DVMS module for receiving a person at
messaging by a user of the DVMS transceiver 60 with a                   that time. Furthermore, utilizing the computerized control-
person at the exterior using the DVMS module 10, which in               ler, the administrator can choose to use default prompts for
turn enables a private non-audible conversation to be had          40   interacting with a visitor or create customized prompts.
and eliminates risks of eavesdropping by a passerby.                       As hardware is added, such as the number of the DVMS
   The system 100 further includes one or more remote                   modules and DVMS transceivers, the administrator can
peripheral devices. Such devices generally include video                update both the network to include the additional devices
phones 72; in-car communication systems such as the well                and the computerized controller to accommodate the addi-
known ONSTAR system 74 currently found in GM cars;                 as           devices.
telephones 76; cell phones 77; personal computers 78;                      The software application also is configured to send voice,
smartphones/personal digital assistants (PDAs) 79; and                  text, and video messages via email. The administrator can
other similar communication devices. Each remote periph-                further set up redundant subsystems of the system 100.
eral device is configured for electronic communication with                The system 100, in use, enables secure and effective
the personal computer 80 via at least the PSTN connection          so   monitoring and interacting with a visitor at a residence or
70 or the broadband connection 81.                                      business, including, inter alia: the detection of the presence
   As mentioned above, the personal computer 80 runs a                  of a visitor at the exterior of the home or office via the
software application that includes 4 DVMS Database Appli-               proximity sensor 26, the interactive communication with the
cation 82 and graphic user interfaces (GUIs). The software              visitor, whether an occupant is present or absent from the
application is configured and maintained by an administra-         55   home or office, the enablement of automated entry into the
tor, who defines users thereof. The users in the system 100             home or office by the visitor, and personalization of the
are referred to as "occupants" reflecting their relation to the         process of receiving a visitor.
home or office.                                                            An exemplary method of use in the system 100 includes
   Preferably, the occupants have various levels of access to           greeting and communicating with visitors of a business or
the software application, depending on the privileges set by       60   residence. In accordance with the method, the presence of a
the administrator. The administrator may also set a level of            visitor is detected via the proximity sensor 26 of the DVMS
security under which the system is to operate, particularly             module 10, where the DVMS module 10 is mounted at or
with respect to connections made using remote peripheral                near an entrance to the business or residence. Upon the
devices.                                                                detection of the visitor by the proximity sensor 26, a
   Other examples of configuration settings of the software        65   message is communicated to the personal computer 80 from
application that are determined by the administrator include:           the DVMS module 10 indicating the detection of a visitor at
aliases for a declared occupant such as, e.g., "Daddy" or               the entrance. A recording is actuated by the personal com-



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 21 of 26




                                                   US 10,674,120 B2
                             11                                                                      12
puter 80, and the recording is stored in a computer-readable              If the proximity sensor 26 indicates that there is another
medium such as a database along with a beginning time-                 visitor, the method cycles back to the greeting step.
stamp. The arrival of a visitor is broadcast over a speaker               If the system has an electronically actuated lock, then the
within the home or office, such as speaker 44. An occupant             method also may include the steps of checking the number
can view the visitor on a display on the DVMS transceiver         5    entered by the visitor to determine if it is a valid access code.
60 or on a display of the personal computer 80, and the                The electronically actuated lock may be unlocked by enter-
occupant can initiate a conversation at any time. The DVMS             ing an access code either at the DVMS module 10 or
module 10 issues a greeting to the visitor and instructs the           remotely therefrom. If the number is valid, then the lock is
visitor to select a number from the keypad 14 of the DVMS              actuated, and if the number is not valid, then a prompt is
module 10 in order to designate the occupant being visited.       io   made requested that the code be re-entered. Optionally, the
The entered number is communicated from the DVMS                       prompt may further request a number be entered that cor-
module 10 to the personal computer 80, where the software              responds to one of the occupants if assistance is needed and,
application confirms that the number corresponds to an                 if an occupant is selected, then calling the selected occupant.
occupant "y" who is "officially" present. An error message             The method also may include tracking how many times the
is generated if no individual corresponds to the number           is   wrong code is entered; checking if the maximum allowed
entered by the visitor. If no individual corresponds to the            number of wrong entries have been made; and, when the
number entered by the visitor, then the visitor is prompted to         maximum number of wrong entries is reached, either auto-
select and press another number on the keypad 14 again                 matically calling a designated party and/or removing access
designating the occupant being visited. The method then                privileges.
lists the choices again.                                          20      An occupant preferably has the option of remotely enter-
   While this is going on, the door may be answered at any             ing the access code, thereby actuating the electronically
time, thereby resetting the software application to look for           actuated lock, or instructing the GUI database application to
another visitor. The software application keeps track of the           go to a new high security level, wherein the lock cannot be
number of times a wrong number is entered and can generate             accessed and notifying the visitor that the access code is not
a variety of responses to pranks, including calling the police,   25   operational.
issuing warnings and/or a loud noise, or just thanking the                In the method, upon the entering of a valid access code
visitor and asking him to return another time.                         assigned to a declared occupant, the software application
   If appropriate, when the number designated by the visitor           optionally notifies the administrator or his designated rep-
matches an occupant who is officially on the home or office,           resentative that the declared occupant has now entered the
the speaker broadcasts that the visitor is here to see occupant   30   home or office. The administrator would know who the
"y". Occupant "y" can signal the personal computer 80 to               individual should be. The administrator thus can confirm, by
take a message, or occupant "y" may choose to use the                  remotely viewing the recorded video, that the actual person
DVMS transceiver 60 to speak directly with the visitor, or             who entered the access code is the declared occupant, and/or
occupant "y" can answer the door.                                      make a follow-up telephone call to the home or office. The
   If appropriate, the DVMS module 10 issues a prompt             35   system 100 also provides the options of allowing the visitor
stating that occupant "y" is not available and asks the visitor        to converse with the occupant, leaving a message, or calling
if they wish to speak to occupant "y" or to leave a message.           a remote peripheral device for communication with the
    If appropriate, at any time the software application can           occupant when he is either not present or is unavailable. The
initiate a call to occupant "y" via a remote peripheral device         entrance is recorded and time stamped for sorting or viewing
for communication between occupant "y" and the visitor,           40   either in real time or at a later date.
and the software application can record both sides of the                 The system 100 further enables the administrator or a
conversation between occupant "y" and the visitor. The                 declared occupant to, at any time, to turn on a camera and
occupant can view the visitor or initiate a conversation, as           view images, access the recorded the video images, or post
the occupant desires. A visitor never knows where the                  a video image from a remote peripheral device to comput-
occupant is, unless the occupant tells the visitor of the         45   erized controller including associated components.
occupant's location. A visitor also never knows if the                    The system 100 preferably is inherently extensible in both
occupant can be contacted, or if the occupant has just                 form and function and is designed so that the system can be
instructed the application to take a message. Using the                expanded to include multiple peripheral devices, both in
method the conversation or messages can be relayed to the              direct and indirect communication with the computerized
selected occupant without the visitor ever knowing where          so   controller. Due to the use of the computerized controller and
the location of the occupant. Only the occupant can disclose           its interconnectivity, the disclosed system 100 can be con-
such location to the visitor as desired.                               figured to accommodate communications having a range of
    If the visitor elects to leave a message, then the method          complexity.
prompts the visitor to begin his message and then, option-                As will be apparent from the foregoing, the system 100
ally, offers him a chance to review and approve his message.      55   provides an audio-video communication and answering sys-
The message or call is stored in computer readable medium,             tem that provides real time communication between an
such as database, by the personal computer 80 in association           exterior of a business or residence and an interior of the
with a beginning fim estamp and an ending timestamp along              business or residence as well as a location remotely located
with the occupant's mailbox number. At the end of the call             to the business or residence.
or message, the software application can issue a closing          60      As will be apparent from the foregoing, the system 100
statement and return to background music, if programmed to             provides an audio-video communication and answering sys-
do so.                                                                 tem that provides real time communication between two or
    When the visitor departs, and is out of the range of the           more rooms at a home or office and a remote location.
proximity sensor 26, all recording is stopped and saved in                As will be apparent from the foregoing, the system 100
the database record, along with an ending timestamp. The          65   provides an audio-video communication and answering sys-
occupant "y" can selectively sort to view the entire recorded          tem that provides the ability to leave messages at a central-
visit, or just the message.                                            ized location from a local or remote location.



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 22 of 26




                                                    US 10,674,120 B2
                             13                                                                14
   In addition to the foregoing description of a method, FIG.    personal computer 240 and be disposed in electronic com-
4 shows a block diagram illustrating an example of the use       munication with a bus of the personal computer 240 within
of a system of the present disclosure as a door answering and    the housing thereof. A speaker 248 is disposed in electronic
messaging system at a residence. Furthermore, FIG. 5 shows       communication with the personal computer 240. Moreover,
a block diagram illustrating an example of the use of a        5 one speaker 248 is shown, but additional speakers could be
system of the present disclosure as a door answering and         used in the system 2100. Furthermore, speaker 248 in FIG.
messaging system at a residence, wherein the system              6 is represented as being separate from the personal com-
includes an electronically actuated lock. In the example, an     puter 240, however, the speaker 248 could alternatively form
occupant is attempting to gain access to the home or office.     part of the personal computer 240.
   As will now be apparent, systems in accordance with the    10
                                                                    The personal computer 240 preferably is disposed in
present disclosure achieve one or more of the foregoing          electronic communication with the Internet. The connection
benefits and features yet remain intuitive and easy to use.      with the Internet preferably is provided by a broadband
   In addition to the foregoing, it further is anticipated that, connection through, for example, a wireless router 250.
in certain deployments of the present disclosure, voice
                                                              15
                                                                 Such broadband connection may be accomplished by a
recognition would be useful, particularly when the system
                                                                 satellite modem, a DSL model, or a cable modem, or any
enables access to a home or office. Voice recognition adds
another layer of security, and can be used to facilitate those   combination thereof. The personal computer 240 also pref-
individuals who are unable to press a keypad. Similarly,         erably is connected to a public switching telephone network
image recognition of faces, eyes and fingerprints can also be    (PSTN) 70, which enables communication by and with the
included in the system for authentication, security, and      20 personal   computer 240 via standard telephone lines.
access. The software application thus alternatively utilizes        The personal computer 240 preferably has a battery
voice recognition and/or image recognition.                      backup as well as a means for detecting a loss in electrical
   Furthermore, while no camera is shown located within the      power such that, when electrical power is lost the battery
home or office, any number of cameras could be utilized on       backup will provide sufficient operating time for the per-
the interior.                                                 25 sonal computer 240 to notify someone responsible for the
   It will also be appreciated that a business may be a tenant   maintenance of the system that there has been a loss of
located within a building shared by other businesses. A          electricity. Notification of the loss of electricity can be
DVMS module for the business thus would be utilized on the       important, since the loss of electrical power can be an
exterior of the business, i.e., at the "front door" of the       indication of a burglary. Additionally, if there is no electric-
business, which would be located within the interior of the   30 ity, then appliances, such as refrigerators, air conditioners,
common building.                                                 and heaters, cannot function and significant damage can
   In variations of systems of the present disclosure, it        results if the electrical failure goes undetected for a sub-
should further be noted that one or more devices having the      stantial period of time.
functionality of DVMS modules could be utilized in the              With regard to the wireless router 250, it is represented as
interior for securing entrance to a room or group of rooms.   35 being separate from the personal computer 240, however,
                                                                 the wireless router 42 could alternatively form part of the
                    The System of FIG. 6                         personal computer 240. The wireless router 42 is used, inter
                                                                 alia, to establish a wireless network and is disposed in
   FIG. 6 is a schematic diagram of a system 2100 in             electronic communication with the personal computer 240.
accordance with another preferred embodiment of the pres- 40 The router 250 is Wi-Fi compliant, and operates using a
ent disclosure. The system 2100 includes: a local area           standardized protocol such as, for example, 802.11(b) and/or
network 2200; a wireless digital camera 210; and a com-          802.11(g).
puterized controller in the form of a personal computer 240         The wireless router 250 facilitates two-way communica-
(identified as the "Wireless Command Computer" in FIG. 6).       tion over the local area network 2200 among the member
The lines indicate communications between member 45 devices and components of the wireless network 2200.
devices and components of the system 2100 and such               Furthermore, the wireless router 250 preferably is disposed
communications may be wired, wireless, or a combination          in electronic communication with the Internet and facilitates
of both wired and wireless. For purposes of providing an         two-way communication between the member devices and
enabling description, the system 2100 is described in the        components of the wireless network 2200 and remote
context of a door answering system for receiving a person at 50 devices communicating over the Internet. Such remote
a home or office and is capable of controlling access to the     devices generally include video phones 275; in-car commu-
home or office. In FIG. 6, the exterior of the home or office    nication systems, such as the well known ONSTAR system
is differentiated from the interior by a wall 2112 or other      274 currently found in GM cars; telephones 276; cell phones
similar structure. The wall 2112 includes an entrance in the     277; personal computers 278; smartphones/personal digital
form of a door 2116 and an electronically actuated lock 2114 55 assistants (PDAs) 279; and other similar communication
for selectively locking and unlocking the door 2116.             devices. Each remote device preferably is configured for
   The personal computer 240 is disposed in the interior and     electronic communication with one or more of the member
is configured to `selectively actuate the lock 2114. The         devices and components of the wireless network 2200 via at
personal computer 240 includes one or more components            least the PSTN connection 270 or a broadband Internet
utilized for recording video and audio communications and 60 connection. Additionally, a remote device may be configured
for playing video and audio communications. The personal         to communicate with one or more of the member devices
computer 240 also may include a voice generator for use in       and components of the wireless network 2200 via direct
generating prompts, which either exists as pre-recorded          wireless communications with the wireless router 250 when
messages or is generated by a voice synthesizer. Each of         such remote device is within communications range of the
these components of the personal computer 240 may be 65 wireless router 250. Such direct wireless communications
separately disposed from the personal computer and con-          with the wireless router 250 is illustrated with the cell phone
nected, for example, by a switch, or may form part of the        277 in FIG. 6.



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 23 of 26




                                                   US 10,674,120 B2
                             15                                                                      16
   The wireless command computer includes a digital video              such as a .wav file or an MP3 file, that is transmitted along
system application ("DVS App") 242 and a monitoring                    with the video as an audio file. This camera 210 preferably
application 244. The DVS App 242 provides a set of                     has a splash resistant body 225, a lens cover 238 over lens
customizable operating parameters for the wireless digital             216, and a wireless transceiver for audio 2-way audio
camera 210. The set of digital video operating parameters         5    communication. Furthermore, this camera 210 can pan, tilt,
may include parameters selected from the group of: a default           or move to a pre-set position. The camera 210 includes a
camera position; a number of frames per second; sensitivity            motion sensor that triggers video recording with surveillance
and threshold of a motion sensor; length of a session;                 image quality, refreshing its image 30 frames per second,
frequency of motion detection; and sensitivity and threshold           and includes a charge coupled device sensor to compensate
of the motion detector. These parameters are conveyed to the      10   for low light conditions. Communications via the wireless
camera operation application, discussed in further detail              camera 210 also preferably are encrypted. The splash resis-
below. The monitoring application 244 includes a camera                tant body 225 allows the camera 210 to be used indoors or
control screen that displays the camera webpage; and an                outdoors. The camera 210 also supports IPv6 (Internet
operating screen that displays a set of operating parameters.          Protocol Version 6). The audio feature of the camera 210
The set of operating parameters may include parameters            15   uses a Java applet that is installed during the installation. The
selected from the group of: a card file for cross-referencing          camera 210 has a memory card 222 that is protected by a
MAC ID'S with cameras and pocket PCs on the wireless                   sealing door 224, a proximity detector or motion sensor 220,
network; paths for logging and archiving files received from           a microphone 218, a power input 226, an external micro-
the camera; camera webpage addresses; email addresses for              phone port 230, a LAN port 236, and a speaker port 232. The
users; telephone numbers for cell phones; a designated            zo   illustrated camera 210 has four mounting legs 234 and a
greeting when a motion sensor is triggered; and security               mounting stand hole 235. The antenna 214 projects from the
parameters. The monitoring application 244 further includes            rear of the camera. A suitable wireless digital camera that
an audio library screen that displays the contents of a library        has weather resistance is the camera currently sold in the
of pre-recorded audio files. Typically, at least one pre-              United States by Panasonic under the part number BB-
recorded audio file is a greeting audio file. In the context of   25   HCM371.
the system 2100, the audio file can be sent over the local area           Every camera in the system 2100 preferably can be
network 2200, and can include, for instance, sounds, music,            uniquely identified by a media access control (MAC)
voice recordings, synthesized noises, and the like. The                address that enables the personal computer 240, and each
means of generating an audio file can be a microphone that             device in the system 2100 having a web browser, such as,
feeds to an AID converter, which creates a digital audio file,    30   e.g., a Windows Internet Explorer browser, or a Firefox
such as a way file or MP3 file, or a voice synthesized digital         browser, to be in wireless communication with camera 210
audio file. The monitoring application 244 generally                   through the wireless router 250. While only one camera 210
includes a means of generating an audio file, and a command            is shown in FIG. 6, multiple cameras can be included in the
computer website that provides a command webpage with                  system 2100, each with its own unique website accessible by
graphic controls for reviewing archived files. The monitor-       35   multiple devices in the system 2100 having Internet brows-
ing application can further include a set of monitoring                ers. In addition to displaying the video and audio on the
parameters that define the criteria for keeping or deleting a          camera's webpage, the website application 246 of the cam-
video file in memory, wherein the criteria includes available          era 210 displays graphic controls for actuating the camera
memory on system, age of file, and priority. The monitoring            210, such as panning right and left, up and down, zoom in
application also can further include an option to designate       ao   and zoom out, and adjustments for the amount of ambient
that the digital camera transmit video and audio data to more          light. These controls are illustrated in FIG. 11.
than one member device of the wireless network, and/or to                 As previously stated, the camera 210 has a motion sensor
split up audio and video data to two or more member                    220 for detecting the presence of a person or a moving object
devices. This feature is desirable if, for instance, it is             with an adjustable level of sensitivity and a trigger threshold
preferred that either audio or video not be sent, or if a         45   for initiating video recording, and, optionally issuing a
network member device—for instance a cell phone—is not                 verbal response, such as a greeting. The verbal response is
configured to process both audio and video data. The moni-             an audio file, which can reside in the camera's memory as
toring application 244 also can include settings for notifying         well as in the personal computer, in which case the verbal
one or more designated individuals or a security service if an         response can be transmitted, via the local area network 2200,
alarm is activated or if a predetermined condition is other-      so   to the camera 210. The camera 210 typically has a pre-set or
wise detected by a sensor. Such sensors may include, for               default position, which can be static or dynamic. For
example, smoke detectors, carbon monoxide detectors, laser             instance, the camera 210 can be programmed to pan back
beam detectors, broken window detectors, temperature                   and forth through a pre-set cycle or to zoom in and out, or
detectors, radiation detectors, radon detectors, open window,          any combination thereof. The motion sensor 220 has param-
door detectors, or a combination thereof. Moreover, such          55   eters for setting the sensitivity and a trigger threshold for
sensors may communicate via the local area network 2200.               initiating video recording. Upon initiation, the camera auto-
   The system 2100 includes a wireless digital camera 210              matically starts recording video, which is displayed on the
located on the exterior of the home or office proximate the            camera webpage in the form of video images, typically in
door 2116. The wireless digital camera 210 includes a                  serial form. The recording further can be transmitted to the
website application 246 and a camera operation application        60   personal computer 240 for saving for later viewing. In an
247. The wireless digital camera 210 is shown in further               alternative embodiment, the camera does not include a
detail in FIGS. 7-9. The wireless digital camera 210 pref-             motion sensor 220 in the form of an additional piece of
erably creates a series of images that are stored as a series          hardware but, instead, detects motion via a software appli-
of jpeg files which are displayed on a webpage of a website            cation that analyzes the video images. In this alternative, the
application 246 that is unique to a given camera 210. The         65   camera 210 records images on a routine basis and, when
camera 210 also includes a microphone 218, and the sound               motion is detected, a video recording is initiated and a verbal
recorded by the microphone is digitized as an audio file,              response optionally is provided. Such software can be



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 24 of 26




                                                    US 10,674,120 B2
                             17                                                                      18
executed at the personal computer 210 or can be executed at             "creek.wavn 2208 b and "dracwelcome.wav" 2208 c, each
the camera 210 and form part of the camera application 247.             of which will be triggered depending on the time of day.
   The website application 246 of the digital camera 210                Pairs of boxes 2210 a are set from 7 to 12, text boxes 2210
provides a webpage with graphic controls for operating the              b are set from 13 to 17, and text boxes 2210 c are set from
camera and a viewing area for viewing video images. When           5    18 to 6. At 13 hours, or 1 PM, the greeting switches from
activate for recording the camera 210 provides digital video            "cats.wav" 2208 a to "creek.wavfl 2208 b, and at 6 PM the
images that are displayed on the webpage. The camera 210                greeting switches from "creek.wav" 2208b to "dracwel-
can be activated manually or self-activated by the motion               come.wav" 2208 c. As will be discussed below, additional
sensor 220 that detects the presence of a person or a moving            options also exist for playing the audio files.
object. The motion sensor 220 has an adjustable level of           10      As shown in FIG. 11, the camera's webpage is incorpo-
sensitivity and a trigger threshold for initiating video record-        rated as a screen in the monitoring application 244 of the
ing. The camera 210 has a memory cache for saving a                     wireless command computer 240. In the screenshot of the
designated number or series of transmitted video images.                monitoring application 2300 of FIG. 11, the lower main
Typically, when activated for video recording, the camera               screen 2301 displays the camera webpage. The camera
also activates audio recording, which provides audio files on      15   webpage is comprised of the streaming video images 2301,
the webpage generated by the digital camera's microphone                an icon 2322 for taking a snapshot, an icon 2323 enabling
218. The camera 210 also includes means including the                   the user to talk via the camera using the command comput-
speaker 218 for playing received audio files.                           er's microphone, an icon 2324 enabling the user to hear
   Referring to FIG. 10, the screen 2200 for setting the                sound picked up by the camera's microphone 218, and icon
parameters of the DVS application 242 is illustrated. Com-         20   2325 enabling the user to zoom in and out. Additionally the
munications over the local area network 2200 between the                webpage has graphic controls for remotely positioning the
camera 210 and command computer 240 are established                     camera, adjusting brightness and automatic panning The
using a MAC address of the camera 210 and/or an IP address              cross-shaped icon on the side has left arrow 2319 for turning
2224 for the camera. The default port 2226 for communi-                 the lens left, a right arrow 2317 for turning the lens right, an
cations is 80. The camera 210 recognizes an encrypted              25   up arrow 2318 for turning the lens up, a down arrow 2320
username and password 2202. The DVS application 242                     for turning the lens down, and a center button 2321, which
encrypts the username 2224 and the password 2222, using                 returns the camera to its default position. On the bottom of
the generator 2203, resulting in the encrypted version 2202.            the webpage is an icon 2310 a for increasing the brightness
The hierarchical structure of the member devices of the                 when the light is low, and icon 2310 b for decreasing the
wireless network is defined in 2220, 2219 and 2205. The            30   brightness when the light is high. Icon 2312 sets the bright-
command computer 240 designated is named "Server", as                   ness to the default position, and icon 2316 is a reset button
shown in the Usernarne textbox 2221. The client port for                that returns all parameters to the factory settings. The
uploading audio files 2219 is given as port 5999. An                    camera automatically pans back and forth when button 2313
example of a client is a pocket PC 260 or cell phone 277                is clicked, and pans up and down when button 2315 is
having a web browser. The listener port 2205 for down              35   clicked. Panning is stopped by re-clicking the pan icons. The
loading audio files is port 5998. The camera 210 has access             double curved arrow icon 2316 refreshes the camera con-
to the audio files in a network-shared folder having a                  trols. The audio library screen 2330 contains a list of all the
designated path 2220. When a greeting/verbal response is                currently recorded audio files. A scroll bar 2331 enables the
triggered by the motion sensor 220, the file is read from the           user to quickly move down the list. To play a selection, a file
shared folder 2220. Audio files received by the command            40   is selected with the cursor, and then arrow icon 2332 is
computer 240 from the camera 210 are saved in the audio                 clicked. The check icon 2333 designates a file as a greeting/
capture folder 2218. The received audio files can be                    verbal response file. The square icon 2334 is the stop button,
accessed by the client, pocket PC 260, or cell phone 277, as            the plus icon 2335 initiates a module for adding a new audio
well as the command computer 240. The door reset time                   file, the X icon 2336 deletes a selected audio file, the double
2216 is a parameter that designates the length of time in          45   arrow icon 2337 causes all checked audio files to be played
seconds that must pass after the motion sensor 220 no longer            in random order, and the icon 2338 is a reset button. The top
detects a visitor before a recording is stopped. The door               screen 2308 contains a number of options, including starting
audio record timer 2212 is the length of a visitor's message            and running the DVMS service. Large button 2341 turns the
in seconds. The default video archived frames 2209 is the               program off when clicked, and on when clicked again.
number of images or frames that are saved as an archived           so   Clicking on the lock icon 2342 actuates the door lock.
file. The archived video file 2216 can be played back at                Screen 2343 contains information about what is occurring at
various speeds. The archived video loop frame rate 2216 is              the camera, and other system performance information.
in frames per millisecond. Recall that the camera is capable            Drop down icon 2344 opens a dialog box mapping all the
of generating 30 frames, or 30,000 frames per millisecond.              sounds and multimedia properties. Drop list icon 2345
This feature 2216 allows the video to be slowed down. If the       55   displays a list of input devices, such as the microphone on
administrator wishes to cut off archiving audio files, the              the command computer 240, when talking directly to the
administrator can select this in box 2213. If the administrator         camera 210, which needs to be selected to conduct real time
wishes to cut off archiving video files, the administrator can          conversations. The connected devices screen 2351 displays
select this in box 2209. The audio files can be turned off              a list of the wireless network deices, and whether they are
completely by using the audio playback parameter 2215.             60   currently available. The archives button 2346 activates a
The DVS application 242 can be set to send a message to a               screen that lists all the archived video and audio files, and a
cell phone or another computer. The phone email trigger                 timestamp for when they were created. The options button
2207 sets this parameter, and the email address is entered              2347 activates the DVS screen 2200 for configuring the
into phone email address parameter 2207. The DVS enables                application.
different greetings/verbal responses to issue depending on         65      The camera has a software package that is run when
pre-set criteria. The time of day is one criterion. As shown            initializing a new or an addition camera, where communi-
in FIG. 10, there are three audio files: "cats.wav" 2208 a,             cation is established using the MAC address and the sub-



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 25 of 26




                                                   US 10,674,120 B2
                             19                                                                    20
sequent assignment of an IP address. Clicking the camera             visitor converse with an occupant, leave a message, or
button 2348 starts that software. The about button 2349 has          contact a remote device for communication with a member
general information about the version of the DVMS system             of the network that is offsite; the system 2100 enables a
and contact information. The status button 2350 clears               wireless digital camera to generate and audio and video
screen 2351.                                                    5    recording of a visitor upon the sensing that a visitor is
   When recording an audio file, the user can use a synthe-          proximate the door, with the recording being viewed in real
sizer module or voice recording module. The synthesizer              time, or at a later time, either locally or remotely; the system
module is a dialog box 2400 shown in FIG. 12, and the voice          2100 is highly extensible and can be easily adapted to
recording module is a dialog box 2500 shown in FIG. 13.              control many cameras, the images of which can be simul-
The synthesizer module and the voice recording modules are 10        taneously viewed by multiple individuals by merely brows-
Microsoft open source modules. In the voice synthesizer              ing the individual camera's website that is unique to each
module, text is entered into screen 402 and then saved in
                                                                     camera. The system 2100 also is highly scalable due to the
path 404. An animated character/agent pops up on the
                                                                     incorporation of a wireless network in the local area network
command computer when the audio file is played, and
characteristics of the agent are selected using screens 2406, 15     2200; the system 2100 enables an alarm and or automated
2408, 2410. For instance, a wizard can be selected as the MS         calls to designated institutions and individuals when there is
Agent,, and the wizard flies quickly, and speaks loudly with         a security breach detected; the system 2100 allows users
a low pitch. In FIG. 13, the user can record his or another's        having the proper privileges to remotely permit entrance to
voice, or some sound, music, or other audible sound.                 a building; the system 2100 can be customized to reflect
   The local area network 2200 optionally includes one or 20         holidays, special occasions, and various levels of security.
more portable devices such as the pocket PC 260 repre-                  Based on the foregoing description, it will be readily
sented in FIG. 6 and shown in detail in FIG. 14. The pocket          understood by those persons skilled in the art that the present
PC 260 is configured with a client DVMS application. The             disclosure is susceptible of broad utility and application.
pocket PC 260 is wireless, having antenna 262 that com-              Many embodiments and adaptations of the present disclo-
municates with the personal computer 240 and the wireless 25         sure other than those specifically described herein, as well as
digital camera 210 via wireless modem 250. Similar to the            many variations, modifications, and equivalent arrange-
personal computer 240, the pocket PC 260 includes a display          ments, will be apparent from or reasonably suggested by the
screen 2802 for viewing streaming video from the digital             present disclosure and the foregoing descriptions thereof,
camera 210, an "Image" icon 2822 for saving a snapshot, a            without departing from the substance or scope of the present
listen icon 2824 which plays audio from the camera, and a 30         disclosure. Accordingly, while the present disclosure has
talk icon 2823 for transmitting audio to the camera. The             been described herein in detail in relation to one or more
audio volume is adjusted using thumb wheel 261. The                  preferred embodiments, it is to be understood that this
pocket PC 260 further includes controls for pointing the             disclosure is only illustrative and exemplary of the present
camera in the desired direction including: menu selection            disclosure and is made merely for the purpose of providing
2819 for left, menu selection 2818 for up, menu selection 35         a full and enabling disclosure. The foregoing disclosure is
2817 for right, menu selection 2820 for down, and menu               not intended to be construed to limit the present disclosure
selection 2821 to return to the camera 210 the default               or otherwise exclude any such other embodiments, adapta-
position. The door lock is unlocked for access using menu            tions, variations, modifications or equivalent arrangements,
selection 2808, which transmits an access code in the form           the present disclosure being limited only by the claims
of text to the locking mechanism 2114. The lower screen ao           appended hereto and the equivalents thereof.
2843 displays the status of member devices in the local area
network 2200. The library of audio files is accessible                 The invention claimed is:
through the set button 2830, and the play button 2833 selects          1. A detection and viewing system comprising:
the audio file to be played.                                           a device comprising:
   While not explicitly shown, it is anticipated that the 45              a camera; and
system 2100 may include voice recognition and image                       a motion sensor,
recognition for additional security in authentication and              wherein the device further comprises an outer housing,
access.                                                                wherein the device is capable of wirelessly transmitting
   The system provides the options of allowing the visitor to             digital streaming video to a peripheral device, which is
converse with the occupant, leave a message, or call a 50                 a smartphone, upon detection of a person by the motion
remote peripheral device for communication with the occu-                 sensor,
pant when he is either not present or unavailable. The visit           wherein the system is capable of encrypting the digital
is recorded and time stamped for sorting or viewing either in             streaming video transmitted from the device,
real time or at a later date. The system achieves these                wherein the device comprises an antenna for transmission
features, while still presenting a system that is intuitive and 55        of the digital streaming video,
easy to use. The digital video monitoring system is exten-             a software application capable of operating on a smart-
sible, scalable, and flexible in that the number of members               phone, wherein the software application is capable of:
of the wireless network can be readily expanded, the system               a) displaying the digital streaming video and at the
provides and audio and video record of events, and a number                  same time displaying at least one icon;
of the components are currently off-the-shelf computerized 60             b) displaying recorded video; and
devices that can be configured for the system. Finally, the               c) modifying one or more control parameters associated
system allows the users to achieve a high level of security                  with the device; and
and anonymity.                                                         a database comprising a hierarchy of storage for the
   As will be apparent from the foregoing, the system 2100                digital streaming video captured by the device.
 enables wireless audio-video communication by all the 65              2. The system of claim 1 further comprising:
member devices with each digital camera and the command                an interior transceiver which comprises a touchscreen;
computer; the system 2100 enables the option of having a                  and



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
     Case 1:20-cv-12288-ADB Document 23-6 Filed 05/19/21 Page 26 of 26




                                                US 10,674,120 B2
                          21                                                                  22
a second device comprising a camera that is capable of             an interior transceiver which comprises a touchscreen, a
   transmitting the digital streaming video to the software           speaker, and microphone.
   application,                                                    15. The system of claim 1 further comprising:
wherein the software application is capable of displaying          two or more sensors which comprise an additional motion
   the digital streaming video from the second device.        5       sensor, a door detector, a temperature detector, a win-
                                                                      dow detector, an open window detector, a radon detec-
3. The system of claim 2 further comprising:
                                                                      tor, or any combination thereof.
an electronically actuated lock capable of unlocking a             16. A detection and viewing system comprising:
   door upon receiving a request to do so.                         a device comprising:
4. The system of claim 2 further comprising:                          a camera;
                                                              10
a motion sensor.                                                   wherein the device further comprises an outer housing,
5. The system of claim 1 further comprising:                       wherein the device is capable of wirelessly transmitting
an interior transceiver comprising a keypad; and                      digital streaming video to a peripheral device, which is
an additional motion sensor.                                          a smartphone,
6. The system of claim 1 further comprising:                       wherein the system capable of encrypting the digital
                                                              15
a door detector,                                                      streaming video transmitted from the device,
wherein at least a portion of the database is replicated on        wherein the device comprises an antenna for transmission
   one or more computers.                                             of the digital streaming video;
7. The system of claim 1 further comprising:                       a software application capable of operating on a smart-
an interior transceiver comprising a keypad; and                      phone, wherein the software application is capable of:
                                                              20
a window detector.                                                    a) displaying the digital streaming video and at the
8. The system of claim 1 further comprising:                             same time displaying at least one icon;
an interior transceiver comprising a keypad; and                      b) modifying one or more control parameters associ-
a smoke detector.                                                        ated with the device;
9. The system of claim 1 further comprising:                       a database comprising a hierarchy of storage for the
                                                              25
an interior transceiver; and                                          digital streaming video captured by the device; and
a computer controller.                                             an interior transceiver comprising a touchscreen.
10. The system of claim 1 further comprising:                      17. The system of claim 16 further comprising:
an interior transceiver which comprises a touchscreen;             two or more sensors which comprise a motion sensor, a
one or more motion sensors; and                                       door detector, a temperature detector, a window detec-
                                                              30
a smoke detector.                                                     tor, an open window detector, a radon detector, or any
11. The system of claim 1 further comprising:                         combination thereof.
an interior transceiver comprising a touchscreen, micro-           18. The system of claim 16 further comprising:
   phone, and speaker; and                                         an electronically actuated door lock capable of unlocking
an indoor camera capable of detecting motion.                         a door upon receiving a command to do so.
                                                              35
12. The system of claim 1 further comprising:                      19. The system of claim 16 further comprising:
an interior transceiver which comprises a touchscreen, a           a temperature detector,
   speaker, and microphone;                                        wherein at least a portion of the database is replicated on
a temperature detector; and                                           one or more computers.
an interior camera.                                                20. The system of claim 16 further comprising:
                                                              40
13. The system of claim 12 further comprising:                     a second device comprising a camera that is capable of
an electronically actuated door lock capable of unlocking             transmitting the digital streaming video to the software
   a door upon receiving a command to do 'So.                         application, wherein the software application is capable
14. The system of claim 1 further comprising:                         of displaying the digital streaming video from the
an electronically actuated door lock capable of unlocking             second device.
   a door upon receiving a command to do so; and                                      *   *   *    *   *




                       Copy provided by USPTO from the PIRS Image Database on 09-11-2020
